


AMENDMENT NO. 6
TO
LOAN AGREEMENT
THIS AMENDMENT NO. 6 TO LOAN AGREEMENT (this “Amendment”) is entered into as of
November 11, 2014, by and among SQUARETWO FINANCIAL CORPORATION, a Delaware
corporation (in its individual capacity, “US Borrower”), and as borrowing agent
(in such capacity, “Borrowing Agent”), PREFERRED CREDIT RESOURCES LIMITED, an
Ontario corporation (“Canadian Borrower”) (US Borrower and Canadian Borrower are
sometimes collectively referred to herein as “Borrowers” and individually as a
“Borrower”), the other persons designated as “Loan Parties”, certain of the
Lenders party to the Loan Agreement (as defined below), and ALLY BANK, a Utah
state bank (successor to Ally Commercial Finance LLC, a Delaware limited
liability company) (in its individual capacity, “Ally”), as administrative and
collateral agent (in such capacity, “Agent”) and as funding and disbursement
agent with respect to the Canadian Revolving Loans (in such capacity, “Canadian
Agent”).
BACKGROUND
WHEREAS, Borrowers, the other Loan Parties, Agent, Canadian Agent, and Lenders
are parties to a Loan Agreement dated as of April 7, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Agent and Lenders provide Borrowers with certain financial
accommodations;
WHEREAS, Borrowing Agent has requested that Agent, Canadian Agent, and Required
Lenders make certain amendments to the Loan Agreement, and Agent, Canadian
Agent, and the Required Lenders party hereto are willing to amend the Loan
Agreement on the terms and conditions hereafter set forth.
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent,
Canadian Agent, and Lenders, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Definitions. All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.
2.    Amendment to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Loan Agreement is hereby amended as
follows:
(a)    Paragraph (A) to the Financial Covenants Rider shall be amended by
deleting such Paragraph (A) and substituting therefor the following:
A.    Minimum Adjusted EBITDA. Commencing with the Fiscal Quarter ending June
30, 2010, US Borrower and its Subsidiaries on a consolidated basis shall have
Adjusted EBITDA of not less than the amounts set forth below for the applicable

214516/135-4721462.6

--------------------------------------------------------------------------------




Fiscal Quarter set forth below ending on the last day of each such Fiscal
Quarter, tested on a rolling four Fiscal Quarter basis:
Period
Adjusted EBITDA
June 30, 2010
$155,000,000
September 30, 2010
$165,000,000
December 31, 2010
$170,000,000
March 31, 2011
$170,000,000
June 30, 2011
$180,000,000
September 30, 2011
$190,000,000
December 31, 2011
$195,000,000
March 31, 2012 through and
including September 30, 2014
$200,000,000
December 31, 2014 and each Fiscal Quarter ending thereafter
$165,000,000



(b)    Section 5.11 of the Loan Agreement shall be amended by deleting such
Section in its entirety and by substituting therefor the following:
5.11
Inspection; Field Review; Independent Determination Report; Lender Meeting. Upon
three (3) Business Days’ prior written notice to the Loan Parties, each Loan
Party shall permit any authorized representatives of Agent to visit, audit and
inspect any of the properties of such Loan Party and its Subsidiaries, during
regular business hours, including its and their financial and accounting
records, and to make copies and take extracts therefrom, and to discuss its and
their Financial Statements, affairs, finances, operations and business with its
and their officers and management and use reasonable efforts to arrange for
discussions with their certified public accountants, at such reasonable times
during normal business hours and as often as may be reasonably requested
(collectively a “Field Review”); provided, that, upon the occurrence and
continuance of an Event of Default, Agent shall not be required to provide any
notice to the Loan Parties prior to the performance of a Field Review; provided
further, that, so long as no Default or Event of Default has occurred and is
continuing, Borrowers shall only be obligated to reimburse Agent for two (2)
Field Reviews during any calendar year. Upon the occurrence and continuance of
an Event of Default, representatives of each Lender will be permitted to
accompany representatives of Agent during each Field Review at the expense of
Borrowers. Borrowers agree to pay all


2

--------------------------------------------------------------------------------




fees and expenses of the firm or individual(s) engaged by Agent to perform
audits of Borrowers’ assets and/or operations (to the extent relating to
Borrowers’ Financial Statements or Collateral). Notwithstanding the foregoing,
if Agent uses its internal auditors to perform any such audit, Borrowers agree
to pay to Agent, for its own account, an audit fee with respect to each such
audit equal to $1,000 per internal auditor per day or any portion thereof
together with all out of pocket expenses. In addition to Field Reviews, and the
other items described above, upon the election of Agent, Agent may obtain, at
Borrowers’ expense, a Fiscal Quarterly determination report (“Independent
Determination Report”) by an independent third-party firm, that has reasonable
industry or collateral experience, retained by Agent and satisfactory to Agent
after consultation with Borrowing Agent, to confirm that the determination of
Estimated Remaining Proceeds included in the Borrowing Base for the last Fiscal
Month in such Fiscal Quarter is not unreasonable in any material respect, which
Independent Determination Report shall be in a form reasonably satisfactory to
Agent; provided, that, upon the occurrence and continuance of an Event of
Default, Agent shall be entitled to obtain, at Borrowers’ expense, such
Independent Determination Reports from time to time as frequently as requested
by Agent. Agent shall provide Borrowing Agent the opportunity to review, comment
and confer with the subject third-party firm on drafts of each Independent
Determination Report and to discuss same with Agent prior to finalization of
such Independent Determination Report. Each Loan Party shall reasonably
cooperate with Agent and the subject firm in preparing each Field Review and
Independent Determination Report requested by Agent. In addition to the
foregoing, key management personnel of US Borrower shall participate in a
meeting with Agent and Lenders at least once during each calendar year and upon
the occurrence and continuance of an Event of Default, at such other times as
are requested by Agent and Lenders, which meeting shall be held at such time and
such place as may be reasonably requested by Agent and Lenders. In addition to
the foregoing, the Loan Parties shall deliver to Agent, (x) no later than
January 31, 2015, a liquidation analysis of the Asset Pools (an “AP Analysis”)
prepared by a third-party reasonably acceptable to Agent; and (y) additional AP
Analyses as may be requested by the Agent from time to time; provided, however,
that so long as no Default or Event of Default shall be in existence, Agent may
not require more than one AP Analysis in any calendar year.
3.    Conditions of Effectiveness. This Amendment shall become effective on the
date that Agent shall have received:
(a)    ten (10) copies of this Amendment executed by Borrowing Agent, Agent and
the Required Lenders, and consented and agreed to by Borrowers and Guarantors;

3

--------------------------------------------------------------------------------




(b)    Evidence satisfactory to Agent that the execution, delivery and
performance of this Amendment has been duly authorized and executed by each Loan
Party; and
(c)    Payment of a an amendment fee to Agent for the benefit of each Lender
that executes and delivers their signature page to this Amendment on or before
November 10, 2014, in an amount equal to 20 bps (0.20%) of each such Lender’s
Revolving Loan Commitment.
4.    Representations and Warranties. Each Loan Party hereby represents and
warrants as follows:
(a)    This Amendment and the Loan Agreement, as amended hereby, constitute
legal, valid and binding obligations of each Loan Party and are enforceable
against each Loan Party in accordance with their respective terms.
(b)    Upon the effectiveness of this Amendment, each Loan Party hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby and agree that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.
(c)    No Event of Default or Default has occurred and is continuing or would
exist after giving effect to this Amendment.
(d)    No Loan Party has any defense, counterclaim or offset with respect to the
Loan Agreement.
5.    Effect on the Loan Agreement.
(a)    Upon the effectiveness of Section 2 hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.
(b)    Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or Lenders, nor
constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.
6.    Governing Law. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

4

--------------------------------------------------------------------------------




8.    Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
Borrowing Agent:


SQUARETWO FINANCIAL CORPORATION, as Borrowing Agent


By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President & CEO



Agent:


ALLY BANK (successor to Ally Commercial Finance LLC), as Agent and Canadian
Agent


By:
/s/ George Grieco
Name:
George Grieco
Title:
Senior Managing Director - Ally Corporate Finance



Lenders:


ALLY BANK (successor to Ally Commercial Finance LLC), as a Lender


By:
/s/ George Grieco
Name:
George Grieco
Title:
Senior Managing Director - Ally Corporate Financce



BANK OF AMERICA, N.A., as a Lender


By:
/s/ Laura Warner
Name:
Laura Warner
Title:
Director



By:
/s/ Sylwia Durkiewicz
Name:
Sylwia Durkiewicz
Title:
Vice President


Signature Page to Amendment No. 6

--------------------------------------------------------------------------------






ING CAPITAL LLC, as a Lender


By:
/s/ Bill Beddingfield
Name:
Bill Beddingfield
Title:
Managing Director



By:
/s/ Lia Cornejo
Name:
Lia Cornejo
Title:
Vice President





U.S. BANK NATIONAL ASSOCIATION, as a Lender


By:
/s/ Juli K. Van Hook
Name:
Juli K. Van Hook
Title:
Senior Vice President





FIFTH THIRD BANK, as a Lender


By:
/s/ Greg Vollmer
Name:
Greg Vollmer
Title:
Vice President





SIEMENS FINANCIAL SERVICES, INC., as a Lender




By:
/s/ Maria Levy
Name:
Maria Levy
Title:
Vice President





By:
/s/ Michael Zion
Name:
Michael Zion
Title:
Vice President




Signature Page to Amendment No. 6

--------------------------------------------------------------------------------




FIRSTMERIT BANK, as a Lender


By:
/s/ Tim Daniels
Name:
Tim Daniels
Title:
Senior Vice President





AMALGAMATED BANK, as a Lender


By:
/s/ Michael LaManes
Name:
Michael LaManes
Title:
First Vice President

    




TRANSPORTATION ALLIANCE BANK INC., DBA TAB BANK, as a Lender


By:
/s/ Curt Queyrouze
Name:
Curt Queyrouze
Title:
Chief Credit Officer








Signature Page to Amendment No. 6

--------------------------------------------------------------------------------




Acknowledged, agreed and consented to by the following Loan Parties:


SQUARETWO FINANCIAL CORPORATION,
as US Borrower and as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President & CEO





CACH, LLC
CACH OF NJ, LLC
COLLECT AMERICA OF CANADA LLC
CACV OF COLORADO, LLC
CACV OF NEW JERSEY, LLC
HEALTHCARE FUNDING SOLUTIONS, LLC
ORSA, LLC
CANDEO, LLC
AUTUS, LLC, each as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
Manager





REFINANCE AMERICA, LTD., as a US Guarantor


By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President



METROPOLITAN LEGAL ADMINISTRATION SERVICES INC.,
as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President & CEO


Signature Page to Amendment No. 6

--------------------------------------------------------------------------------






PREFERRED CREDIT RESOURCES LIMITED,
as Canadian Borrower and as a Canadian Guarantor


By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President & CEO





CA HOLDING, INC., as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President & CEO





CCL FINANCIAL INC., as a Canadian Guarantor


By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President & CEO



    
SQUARE TWO FINANCIAL CANADA CORPORATION, as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President & CEO





SQUARETWO FINANCIAL SERVICES CORPORATION, as a US Guarantor


By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President




Signature Page to Amendment No. 6